                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 1                        UNITED STATES DISTRICT COURT
 2                       EASTERN DISTRICT OF WASHINGTON                Jul 29, 2019
                                                                          SEAN F. MCAVOY, CLERK

 3
     UNITED STATES OF AMERICA,                   No. 2:19-CR-0073-JTR
 4
 5                 Plaintiff,                    ORDER RE: PRETRIAL MOTIONS
 6                       v.
 7
     CESAR EMMANUEL CABRERA-
 8
     HOIL, VICTOR DANIEL CETINA-
 9   CHI, WILBERT ROSENDO CHAN-
10   TUN, MAURICIO DE JESUS
     ESCOBEDO-GAMBOA, ANGEL
11   LUIS GOMEZ-BE, and JORGE
12   RAFAEL TZEK-PEREZ,
13                 Defendants.
14
15         THIS MATTER came before the Court on July 11, 2019 for a hearing on
16   pretrial motions. The United States was represented by Assistant U.S. Attorney
17   Matthew F. Duggan. Defendants Cesar Emmanuel Cabrera-Hoil, Victor Daniel
18   Cetina-Chi, Wilbert Rosendo Chan-Tun, Mauricio De Jesus Escobedo-Gamboa,
19   Angel Luis Gomez-Be, and Jorge Rafael Tzek-Perez were not present and excused
20   from attendance pursuant to FED. R. CRIM. P. 43. Each defendant’s lawyer was
21   present for the hearing.
22         For the reasons provided in open court, IT IS HEREBY ORDERED:
23         1.     Defendant’s motion to dismiss Count 1 of the Amended Information,
24   ECF No. 117, is DENIED.
25         2.     Defendant’s motion to suppress statements, ECF No. 118, is
26   GRANTED, in part, and DENIED, in part.
27         3.     Any and all statements made by Defendant Victor Daniel Cetina-Chi
28   are inadmissible and suppressed.

     ORDER - 1
 1         4.    Any statements made by all Defendants prior to the Form 215
 2   interviews are deemed inadmissible and are suppressed.
 3         5.    With the exception of statements made by Defendant Cetina-Chi, any
 4   statements made by Defendants during the Form 215 interviews and thereafter
 5   during the administrative process interviews are admissible.
 6         IT IS SO ORDERED. The District Court Executive is directed to enter this
 7   order and furnish copies to counsel.
 8         DATED July 29, 2019.
 9
10                               _____________________________________
                                           JOHN T. RODGERS
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
